Citation Nr: 0114463	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  99-18 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from September 1950 to 
April 1954, and from May 1954 to July 1973; he died in August 
1998.  The appellant in this case is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO) which 
denied service connection for the cause of the veteran's 
death.  In February 2001, the appellant testified at a Board 
hearing at the RO.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
September 1966 to September 1967.

2.  He was diagnosed with carcinoma of the lung in June 1998, 
which caused his death in August 1998.

3.  Competent medical evidence indicates that such carcinoma 
was likely present for some three to four years prior to the 
date of initial diagnosis.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the appellant's favor, 
a disability presumably incurred in active service caused the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for 
complaint or clincial finding of carcinoma of the lung.  At 
his January 1973 service retirement medical examination, his 
lungs and chest were normal on clinical evaluation and a 
chest X-ray study was negative.  

The veteran's service personnel records reflect a 
distinguished career with the U.S Air Force spanning over 22 
years.  In pertinent part, the records show that he flew 125 
aerial missions in Vietnam between September 1962 and 
February 1963, and 40 aerial combat missions in Vietnam 
between December 1965 and February 1966.  He also served at 
Nha Trang Air Base in the Republic of Vietnam from September 
1966 to September 1967.

The record contains numerous commendation letters recognizing 
his participation in the Son Tay Prisoner of War (POW) Search 
and Rescue Operation, which took place in November 1970.  
During that dangerous operation, military personnel raided 
the Son Tay prison camp near Hanoi, North Vietnam, to rescue 
U.S. POWs thought to be held there.  Although his exact role 
in the operation is unclear, it appears from the service 
personnel records that he served in the capacity of a C-130 
air crew member.  The commendation letters recognize "the 
precise manner in which [he] executed this highly dangerous 
mission, the courage [he and his] fellow crewmembers 
displayed, and the dramatic emphasis [he] placed on the 
entire prisoner of war issue."  

The post-service evidence shows that in May 1998, the veteran 
sought treatment for a cough and chest congestion, which he 
reported had been present for the past two months.  He also 
reported a history of good pulmonary function until the early 
1990s, when he developed recurrent episodes of bronchitis and 
pneumonia on an almost annual basis.  X-ray examination of 
the chest revealed an abnormality suspicious for underlying 
neoplasm.  A computerized tomography scan of the chest in 
June 1998 showed a mass in the left upper lung.  Later that 
month, a diagnosis of carcinoma of the lung was confirmed by 
biopsy. 

In August 1998, the veteran died.  The certificate of death 
listed the cause of his death was lung cancer; the time 
interval between the onset of the disease and the death was 
reported to be two months.  

Later that month, the appellant submitted an application for 
VA dependency and indemnity compensation benefits, claiming 
that the cause of the veteran's death was related to his 
active service.  

By December 1998 rating decision, the RO denied service 
connection for the cause of the veteran's death.  In its 
decision, the RO noted that under the applicable presumptive 
provisions, for service connection to be established for lung 
cancer based on a veteran's herbicide exposure in Vietnam, 
the disease must have been manifested within 30 years from 
his last departure from the Republic of Vietnam.  The RO 
found that the last verified date of the veteran's service in 
Vietnam was in April 1967, and that the first verified date 
of his lung cancer being manifest was in May 1998, 
approximately 31 years later.  Thus, the RO found that 
because lung cancer was not shown within 30 years of the 
veteran's last departure from Vietnam, service connection on 
a presumptive basis was not warranted.  

The appellant appealed the RO determination.  In support of 
her appeal, she submitted a letter from the veteran's private 
physician, M. Hopkins, M.D., who indicated that, when he saw 
the veteran in June 1998, X-ray studies suggested a rather 
large tumor in the left upper lobe of his lung.  Although it 
was almost impossible to know exactly when the carcinoma 
started, Dr. Hopkins indicated that it was only reasonable to 
assume, from what he knew about these tumors, that it had 
been present in it's earliest, undetectable stage for three 
to four years prior to its diagnosis.  He acknowledged that 
there was no way to prove this, but that it was his 
"educated guess."

In November 1999, the RO contacted the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) for assistance 
in determining whether the veteran could have been exposed to 
herbicides during his participation in the Son Tay POW Search 
and Rescue Operation.  It was noted that the veteran had 
served as a C-130 air crewman at the time of the heroic Son 
Tay POW raid on November 20-21, 1970, and that records showed 
that the Son Tay raiders staged in Thailand, flew across Laos 
and the Ho Chi Minh Trail, and then flew on into North 
Vietnam.  

In a January 2000 letter, the USASCRUR responded that except 
for isolated incidents, the use of Agent Orange was 
discontinued in Vietnam in April 1970.  Therefore, they 
indicated that they were unable to document that the veteran 
was exposed to herbicides during his flight over Laos and the 
Ho Chi Minh Trail.  

In February 2001, the appellant testified at a Board hearing 
at the RO.  She stated that, during his lifetime, the veteran 
had told her that he had worked as an aircraft loadmaster in 
Vietnam and that his duties included handling various types 
of cargo, including barrels of Agent Orange.  She also 
indicated that he had described his participation in the Son 
Tay POW Search and Rescue Operation.  Specifically, she 
indicated that he had told her about landing in North 
Vietnam, entering the prison camp, and finding no prisoners 
there.  She also testified that from the time she met the 
veteran in 1989, he experienced a persistent cough and 
tightness in the chest.  

II.  Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2000).  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2000).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 and has a disease listed at § 3.309(e) shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6), 3.313.  
However, service in the Republic of Vietnam does not include 
service of a Vietnam era veteran whose only contact with 
Vietnam was flying high-altitude missions in Vietnamese 
airspace.  See VA O.G.C. Prec. Op. No. 7-93, 59 Fed. Reg. 
4,752 (1994). 

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (emphasis 
added).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year of separation, and respiratory cancers within 30 
years, after the last date on which the veteran was exposed 
to an herbicide agent during active air service.  38 C.F.R. § 
3.307(a)(6)(ii) (emphasis added).

The Board notes that it is not required that a disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance.  38 C.F.R. § 3.307(c).

III.  Analysis

Applying the above law and regulations to the facts in this 
case, the Board concludes that service connection for the 
cause of the veteran's death is warranted.  His service 
personnel records clearly document his service in the 
Republic of Vietnam from September 1966 to September 1967.  
Although he was not diagnosed with lung cancer until June 
1998, approximately 31 years later, the competent medical 
evidence submitted by the appellant indicates strongly that 
the veteran's lung cancer was present for three to four years 
prior to the date of the diagnosis.  Moreover, the appellant 
recently provided very credible testimony to the effect that 
the veteran experienced clinical symptoms such as coughing 
and chest tightness for several years prior to his diagnosis.  

As set forth above, the applicable regulation provides that a 
chronic disease need not be diagnosed during the applicable 
presumptive period.  Rather, under 38 C.F.R. § 3.307(c), if 
acceptable medical or lay evidence shows characteristic 
manifestations of the disease during the presumptive period, 
followed without unreasonable time lapse by definite 
diagnosis, then service connection may be granted.  See also 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).

Under recently-enacted legislation, in claims for VA 
benefits, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107(b)).  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (when a 
claimant seeks VA benefits, and the evidence is in relative 
equipoise, the law dictates that he or she shall prevail).  

In this case, the Board concludes that the record is 
sufficient to support the conclusion that the veteran's fatal 
lung cancer was manifest within the 30-year presumptive 
period following the last date on which he was conclusively 
shown to have served in Vietnam.  Therefore, resolving 
reasonable doubt in the appellant's favor, the Board finds 
that the veteran's lung cancer may be presumed to have been 
incurred in service, thereby warranting a conclusion that the 
cause of his death may be service connected in this instance.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

